Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and subject to restriction and/or election requirement.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-15, drawn to an expanded polytetrafluoroethylene substrate, classified in G01N 2035/00158.
Group II. Claims 16-20, drawn to a method of creating a functionalized article, classified in G01N 33/544.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the invention of groups I may be made by another and materially different process in the art, such as chemical .

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); or
the prior art applicable to one invention would not be likely be applicable to another invention.
In the instant case, the search and examination for Group I may not overlap with the search for Group II. The search and examination for Group I does not require the various steps in the method of group II for example “attaching a functional layer to said interlayer”. In addition, the prior arts applicable to Group I related to an expanded polytetrafluoroethylene substrate would not likely be applicable to Group II related to a method of creating a functionalized article.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to the following patentably distinct species:
If Group I is selected, a single species must be elected from each of the groups below:
Species Group A: Drawn to a functional site density of the functional layer. A single species must be elected from one of the functional site density of claim 3, claim 4, claim 5, claim 6, or claim 7. 
Species Group B: Drawn to various types of the functional site including hydroxyl groups, amine groups, carboxyl groups, aldehyde groups, and epoxide groups. A single species must be elected from one type of the functional sites of claim 8. 
Species Group C: Drawn to various types of the interlayer. A single species must be elected from one type of the interlayers of claim 9, claim 10.
Species Group D: Drawn to various types of biomolecules including nucleic acids, proteins, peptides, oligonucleotides, antibodies, cells, enzymes, and pathogens. A single species must be elected from one type of the biomolecules of claim 14.
Species Group E: Drawn to various components used in claim 1 including a microarray, an active filter, a blotting surface, or a diagnostic device. A single species must be elected from one of the components of claim 15.

If Group II is selected, a single species must be elected from each of the groups below:
Species Group F: Drawn to a functional site density of the article. A single species must be elected from one of the functional site density of claim 17, claim 18, claim 19, or claim 20. 

The species are independent or distinct because for example search results returned for sol-gel would not necessarily be applicable for polyvinylalcohol as an 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic for Group I and claim 16 is generic for Group II.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
In the instant case, various species in each Species Group require different field of search due to their different classification and divergent subject matter, for example in Species Group C, search results returned for sol-gel would not necessarily be applicable for polyvinylalcohol as an interlayer.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        February 28, 2022